471 S.E.2d 68 (1996)
343 N.C. 305
Richard G. CHEEK
v.
Samuel H. POOLE, Individually, And As A General Partner of Johnson, Poole, Webster, & Bost.
No. 50P96.
Supreme Court of North Carolina.
May 9, 1996.
John B. Evans, Pinehurst, Patrick W. Currie, for Cheek.
Ronald C. Dilthey, Charles George, Raleigh, for Poole.
Prior report: 121 N.C.App. 370, 465 S.E.2d 561.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of May 1996."